El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
La cuestión de si procede o no la desestimación del re-curso en este caso lia sido debatida varias veces por las-partes ante el tribunal. Finalmente se declaró la desesti-mación con lugar por resolución de mayo 31, 1928.
El 18 de junio siguiente se presentó un escrito por el apelante pidiendo la reconsideración, y esta corte, el 28 del propio mes, proveyó así:
“Vistos la moción ele reconsideración y el sugerido conflicto en-tre este caso y el de Fernández vs. Alonso Riera y Co., resuelto el 4 de mayo último, y visto también el caso de Campos vs. Corte de Distrito, 35 D.P.R. 621, se reconsidera la resolución de la corte de-mayo 31, 1928, y se señala una nueva vista de la moción de desesti-mación para el día 9 de julio de 1928, a las 2 p. m.”
Se celebró la vista acordada y no sólo los abogados in-formaron de nuevo oralmente si que también ban presen-tado amplios escritos tratando las cuestiones envueltas.
Una cuestión nueva y previa fué suscitada por el abogado-de la parte apelada en la última vista y luego tratada en na escrito presentado al efecto. Nos referimos a la que versa sobre haberse presentado la moción de reconsideración de-masiado tarde, cuando el mandato había sido ya devuelto-a la corte de distrito y la sentencia, se había ejecutado. Se-acompañó al escrito, para probar el último extremo, una-certificación expedida por el Secretario de la Corte de Dis-trito creditiva de haberse librado- un mandamiento al Begis-trador de la Propiedad de San Juan en ejecución de la sentencia, ordenando la cancelación de cierta inscripción de-dominio, -mandamiento que fué expedido el 12 de junio último* y cumplido por el registrador el 29.
La parte apelante no explicó oralmente la causa de su tardanza. Contestando por escrito luego, llama la atención sobre el hecho de que no cabe levantar la cuestión de lar. tardanza porque la resolución fué ya reconsiderada.
*251En la opinión emitida para fundar la resolución dictada por esta corte el 12 de julio actual en el caso de Manrique v. Ramírez, se estudia con alguna extensión la jurisprudencia relativa al término en que las reconsideraciones deben solicitarse.
La regla de que las resoluciones de este tribunal no se remitan a las cortes de distrito hasta después de transcu-rridos diez días, es bien conocida y se adoptó precisamente en evitación de complicaciones, para que las partes pudieran pedir lo que1 creyeran procedente en derecho con respecto a ellas al mismo tribunal. Dicho término, que puede prorro-garse por justa causa, es suficiente.
En este caso, como hemos visto, no sólo pasaron los diez días, sino que remitido el mandato se ha llegado hasta la ejecución de la sentencia.
Siendo ello así, creemos que de acuerdo con los hechos y la jurisprudencia tal como fué expuesta en el dicho caso de Manrique, supra, y los en él citados, debe declararse que 1a. moción de reconsideración se presentó demasiado tarde, sin que sea un obstáculo para poder adoptar esta resolución, la que dictáramos el 28 de junio último. Dicha resolución será anulada y en su lugar se dictará otra restableciendo las cosas al ser y estado que tenían antes de dictarse la resolución de 28 de junio, quedando así desestimada la apelación, y declarándose no haber lugar a la reconsideración solicitada.